Citation Nr: 1326211	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).  

2.  Entitlement to service connection for chronic gastroesophageal reflux disease (GERD), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).  

3.  Entitlement to service connection for chronic weakness of the lower extremities, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).  

4.  Entitlement to service connection for chronic weakness of the upper extremities, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).  

5.  Entitlement to service connection for chronic fatigue syndrome (CFS), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).  

6.  Entitlement to service connection for chronic Persian Gulf War (PGW) syndrome, including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).  

7.  Entitlement to an initial (compensable) rating for status post residuals of fracture of the fifth toe of the left foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985 and from July 2005 to April 2006, including verified service in Southwest Asia.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in Chicago, Illinois, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to each of the service connection claims on appeal, it is the Veteran's primary assertion that such was caused by the Gulf War.  See, for example, his testimony at the March 2013 hearing.  Specifically, it is contended that he has COPD, GERD, weakness of the upper and lower extremities, CFS, and PGW syndrome, as a result of his service in the Gulf War.  He also asserts that a compensable rating is warranted for his service-connected left fifth toe fracture residuals.  

Service connection may be established for Persian Gulf War Veterans who exhibit objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a)(1) (2012); See also 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)(i) , effective Dec. 29, 2011) (replacing "December 31, 2011" with "December 31, 2016").  

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002 & Supp. 2012).  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (FGIDs).  38 C.F.R. § 3.317(a)(2)(i) (2012); See also 76 Fed. Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011) (replacing "irritable bowel syndrome" with "functional gastrointestinal disorders (FGIDs)").  

A preliminary consideration is whether the Veteran qualifies as a Persian Gulf Veteran, for purposes of the presumption.  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1) (2012).  In this regard, his DD Form 214 confirms that he had service in Southwest Asia during the Persian Gulf War, so he is eligible for the Persian Gulf War presumption under § 3.317.  

Current review of the record reflects that the Veteran filed a claim for benefits in November 2006.  VA examination was conducted in March 2007.  Additional VA records were added to the claim, and another VA examination (Gulf War protocol) was conducted in July 2011.  Review of that report (and an August 2011 addendum) reflects that the examiner provided negative medical opinions as to each of the service connection claims on appeal.  He did not find that any of the conditions was of service origin or due to an undiagnosed illness.  He attributed several of the Veteran's disabilities to his "deconditioning."  

At the March 2013 hearing, the Veteran claimed that the examination was cursory and lasted only about 15 minutes.  He argued that the examination was not adequate to determine his claims.  (Tr. at pg. 6-8.)  The Board agrees, noting that the report is lacking in detail and because evidence of the Veteran's "deconditioning" was not indicated at the time of the 2013 personal hearing.  

The Board finds the July 2011 VA examiner's report is inadequate concerning the service connection claims.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

These findings appear to be insufficient for the Board to adjudicate his claims under the applicable provisions for presumptive service connection under provisions for Persian Gulf Veterans under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.317 (2012).  Therefore, the Board finds a remand is necessary for a new VA examination and opinions.  See also McLendon v. Nicholson, 20 Vet. App. at 79; and Waters v. Shinseki, 601 F.3d at 1274 (Fed. Cir.2010).  

As to the Veteran's service-connected left fifth toe fracture residuals, the Veteran testified that he experienced pain and swelling in the toe and foot.  He said that the examiner failed to evaluate the condition at the 2011 exam, and review of the report corroborates his assertion.  Again, additional examination is necessary.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Moreover, the claims file reflects that the Veteran has received VA medical treatment at several different facilities in recent years (to include VA facilities in Nebraska, Iowa, and Illinois).  Any additional records from these facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the AMC should obtain and associate with the claims file all outstanding VA and/or private records.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed conditions on appeal, to include COPD, GERD, weakness of the upper and lower extremities, CFS, and PGW syndrome, including consideration of the Gulf War presumption under 38 C.F.R. § 3.317 (2012).  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

With respect to each claim, the examiner should initially determine and clarify for the record whether diagnoses of COPD, GERD, chronic weakness of the upper and/or lower extremities, CFS, or PGW syndrome, are warranted.  With respect to each condition found, the examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that such had its onset in service or is otherwise attributable to service, to include by virtue of the Veteran's service in South Asia.  

For any chronic disability found, if the Veteran's complaints cannot be ascribed to any known clinical diagnosis, the examiner should indicate whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory worsening over a 6 month period.  

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

3.  The Veteran should also be scheduled for a VA examination to determine the severity of his service-connected left fifth toe fracture residuals.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review prior to the examination.  The examiner should determine whether the left fifth toe fracture residuals are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.  The examiner must further indicate whether the Veteran's left fifth toe fracture residuals result in mild, moderate, moderately severe, or severe impairment of the left foot.  

4.  Then readjudicate the claims, in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


